DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 26-28, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lio et al. (US 2011/0004165) in view of Limaye et al. (US 2013/0267904).

    PNG
    media_image1.png
    459
    749
    media_image1.png
    Greyscale

Regarding claim 17, Lio et al. discloses a drug delivery device (“medication administering device 11” of Fig. 3-9) comprising: a housing (“housing 12” and “distal end cap 13” of Fig. 7-9) comprising an opening (“An opening 13b” of Fig. 7-9) extending from an outer surface of the housing (12/13) to an inner surface of the housing (12/13, see Fig. 7 illustrating how the opening extends from an outer surface of “end cap 13” to an inner surface of “end cap 13”); and a syringe (“syringe 15”, “syringe cover 14”, and “needle 28” of Fig. 6) contained in the housing (12/13, see Fig. 7 illustrating how the syringe is contained in the housing), the syringe (15/14/28) comprising: a container (“syringe cover 14” of Fig. 6) containing a liquid medicament (see Fig. 8 illustrating how the container contains a liquid medicament), the container (14) comprising an aperture at a distal end thereof (see Fig. 8 illustrating how the container comprises an aperture at a distal end of the container and through which “needle 28” passes) and through which the liquid medicament can be dispensed (see Fig. 8 illustrating how liquid medicament is dispensed through the aperture via “needle 28”); a stopper (“rubber seal 15b” of Fig. 8) within the container (14, see Fig. 6 illustrating how the stopper is within the container), the stopper 
In the same field of endeavor, Limaye et al. teaches a drug delivery device (“syringe 100” of Fig. 7): comprising a syringe (“barrel 106” of Fig. 7), the syringe comprising: a container (see Fig. 1 illustrating how “barrel 106” comprises a cylindrical wall which serves as a container); a stopper (“stopper 110” of Fig. 1, see Fig. 1 illustrating how “barrel 106” comprises a stopper) contained within the container (see Fig. 1 illustrating how the stopper is contained within the container); a needle shield (“needle hub 104” of Fig. 7, see Fig. 5 illustrating how “needle hub 104” surrounds and supports a portion of “needle 102” and note how, therefore, “needle hub 104” corresponds to a needle shield); and at least one identifier (“mark 146” of Fig. 7, see [0028], 2-4 indicating how, “mark 146 is selectively placed on the circumferential surface of the base 124 and/or flange 116 via laser marking” and see [0028], lines 9-11 indicating how, “the needle hub 104 and/or barrel 106 may be selectively laser treated to create a color shade on the needle hub 104 and/or barrel 106 over the entire surface”) identifying the liquid medicament (see [0006] and [0032], lines 9-15 indicating how, “the shade of the needle hub, the shade of the barrel, a color mark on the base, and a color mark on the flange may be a visual indicator of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Lio et al. such that the syringe further comprises an identifier identifying the liquid medicament and arranged over the entire surface of the needle shield of Lio et al. in the manner taught by Limaye et al. Such a modification provides wherein the identifier is arranged on the needle shield and is visible through the opening of Lio et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention would be advantageous because it prevents inadvertent administration of the incorrect medicament (see [0004], lines 5-8 of Limaye et al.). 
Regarding claim 18, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and further teaches wherein the at least one identifier is arranged at a distal end of the syringe (see Fig. 7 illustrating how the needle shield of Lio et al. is arranged at a distal end of the syringe and note how, therefore, the identifier of Lio et al. in view of Limaye et al. is similarly arranged at a distal end of the syringe).
Regarding claim 19, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and further teaches wherein the needle shield (see Fig. 6 above) comprises a hole (see Fig. 6 above and see 8 illustrating how the needle shield comprises a hole through which “needle 28” is inserted) through which the liquid medicament is to be dispensed (see Fig. 8 illustrating how liquid medicament is dispensed through the hole as liquid medicament is dispensed through “needle 28”), and wherein the at least one identifier is arranged on an outer surface of the needle shield (see Fig. 6 above and see [0028], 
Regarding claim 20, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 19 and further teaches wherein the outer surface of the needle shield (see Fig. 6 above) comprises a front face (see Fig. 6 above and see Fig. 8 illustrating how the needle shield comprises a front face which is directed towards and faces “skin 30”), wherein the hole is arranged on the front face (see Fig. 8 illustrating how the hole through which “needle 28” extends is arranged on the front face), and wherein the at least one identifier is arranged on the front face (see [0028], lines 9-11 of Limaye et al. highlighting the teaching of applying the identifier mark over the entire surface of the needle shield and note how, therefore, the combination of Lio et al. in view of Limaye et al. teaches wherein the at least one identifier is arranged on the front face of the needle shield).
Regarding claim 21, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 19 and further teaches wherein the at least one identifier comprises a printed surface (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the at least one identifier is printed by laser marking and note how, therefore, the combination of Lio et al. in view of Limaye et al. teaches wherein the at least one identifier comprises a printed surface).
Regarding claim 22, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 19 and further teaches wherein the at least one identifier comprises a laser marked surface (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the identifier comprises a laser marked surface and note how, therefore, the combination of Lio et al. in view of Limaye et al. teaches wherein the at least one identifier comprises a laser marked surface).
Regarding claim 26, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and further teaches wherein the at least one identifier comprises a marking (see [0028], lines 2-4 of 
Regarding claim 27, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 26. Lio et al. does not, however, teach wherein the marking is printed using UV light.
In a separate embodiment Limaye et al. teaches a drug delivery device (“syringe 100” of Fig. 1-3): comprising a syringe (“barrel 106” of Fig. 1-3), the syringe comprising: a container (see Fig. 1 illustrating how “barrel 106” comprises a cylindrical wall which serves as a container); a stopper (“stopper 110” of Fig. 1, see Fig. 1 illustrating how “barrel 106” comprises a stopper) contained within the container (see Fig. 1 illustrating how the stopper is contained within the container); a needle shield (“needle hub 104” of Fig. 1, see Fig. 5 illustrating how “needle hub 104” surrounds and supports a portion of “needle 102” and note how, therefore, “needle hub 104” corresponds to a needle shield); and at least one identifier (“mark 118” of Fig. 1, see [0021], 1-4 indicating how, “mark 118 may be applied to needle hub 104 by applying an ultraviolet (UV) resin to the surface of the needle hub 104 and exposing the needle hub to UV light”) identifying the liquid medicament (see [0006] and [0032], lines 9-15 indicating how, “the shade of the needle hub, the shade of the barrel, a color mark on the base, and a color mark on the flange may be a visual indicator of the content (e.g., insulin concentration, medication)”), wherein the at least one identifier (118) is arranged on the needle shield (104, see Fig. 1 illustrating how the identifier is arranged on the needle shield). Lio et al. further teaches wherein the at least one identifier (118) comprises a marking that is printed using UV light (see Fig. 1 and see [0021], lines 1-4 indicating how the at least one identifier is a marking that is printed using UV light). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Lio et al. in view of Limaye et al. such that the marking is printed using UV light as further taught by Limaye et al. Doing so provides a means 
Regarding claim 28, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 26 and further teaches wherein the marking is printed by laser marking (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the marking is printed by laser marking and note how, therefore, the combination of Lio et al. in view of Limaye et al. teaches wherein the marking is printed by laser marking).
Regarding claim 37, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and Lio et al. further teaches wherein a proximal end of the housing (12/13) extends proximal to a proximal end of the needle shield (see Examiner’s annotated Fig. 6 above and see Fig. 7 illustrating the proximal ‘break-away’ lines associated with “housing 12” are disposed further proximally than the proximal-most end of the needle shield such that the proximal end of the housing extends proximal to a proximal end of the needle shield). 
Regarding claim 38, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and Lio et al. further teaches wherein an inner diameter of the housing (12/13) is greater than an outer diameter of the needle shield (see Fig. 6 above and see Fig. 7 illustrating how the inner diameter of the housing is greater than the outer diameter of the needle shield such that the needle shield is able to fit within the housing and have a gap between the inner surface of “cap 13” and the outer surface of the needle shield exists). 
Regarding claim 39, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and further teaches wherein the housing (12/13) encloses both the needle shield (see Examiner’s 
Regarding claim 40, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and further teaches wherein the at least one identifier is configured to move with the needle shield (see Examiner’s annotated Fig. 6 above) when the needle shield (see Fig. 6 above) moves with respect to the syringe (15, see the progression of assembly from Fig. 5 to Fig. 6 and note how the needle shield moves with respect to the syringe in order for the needle shield to be installed to the syringe and note how, therefore, in the drug delivery device of Lio et al. in view of Limaye et al. the at least one identifier is configured to move with the needle shield when the needle shield moves with respect to the syringe since the at least one identifier is applied to the surface of the needle shield). 
Regarding claim 41, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 17 and further teaches wherein a distal tip of a cannula (“needle 28” of Fig. 6) is configured to pass through the opening (see progression of Fig. 7 to Fig. 8 and note how a distal tip of the cannula passes through the opening in order to contact the “skin 30”). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lio et al. (US 2011/0004165) in view of Limaye et al. (US 2013/0267904) and Cerman et al. (US 2013/0345641).
Regarding claim 29, Lio et al. in view of Limaye et al. teaches the drug delivery device of claim 26. Lio et al. in view of Limaye et al. does not, however, teach wherein the marking comprises a barcode.
In the same field of endeavor, Cerman et al. teaches a drug delivery device (100 of Fig. 1A) comprising: a housing (304 pf Fig. 4B-4C); and a syringe (120/128 of Fig. 1B and Fig 4A-4C) contained in the housing (304). Cerman et al. further teaches the drug delivery device comprising a marking (“bar code 454” of Fig. 7C) and wherein the marking comprises a bar code (see [0166] indicating how the marking comprises a bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marking of Lio et al. in view of Limaye et al. such that it comprises a bar code as taught by Cerman et al. Such a modification would be advantageous because bar codes may be used at different delivery device phases to identify the correct assembly, during manufacturing, by a health care professional or pharmacist before the device is provided to a patient (see [0177], lines 11-14 of Cerman et al.).
Claims 17-28, 37-39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Huthmacher et al. (WO 2015/113968) in view of Limaye et al. (US 2013/0267904) and Penney et al. (US 2002/0050462).
Regarding claim 17, Huthmacher et al. discloses a drug delivery device (1 of Fig. 1-2A) comprising: a syringe (1 of Fig. 1-2B), the syringe (1) comprising: a container (8.2 of Fig. 2A) containing a liquid medicament (see Page 4, lines 27-28), the container (8.2) comprising an aperture (see Page 4, lines 28-30 indicating how a “needle 9” is in fluid communication with the cavity of the container and note how this fluid communication is achieved through an aperture) at a distal end thereof (see Fig. 2A and note how “needle 9” is attached to the container at a distal end thereof and further note how, therefore, the aperture of the container is similarly at a distal end of the container) and through which the liquid medicament can be dispensed (see Page 4, lines 31-32); a stopper (10 of Fig. 2A) within the container (8.2), the stopper (10) moveable between a first longitudinal position and a second longitudinal position relative to the container (8.2) to cause dispensing of the liquid medicament through the aperture (aperture, see Page 4, lines 30-32 indicating how, “A stopper 10 is disposed within the syringe barrel 8.2 for proximally limiting the cavity 8.3. The stopper 10 may be displaced within the syringe barrel 8.2 for ejecting the medicament from the cavity 8.3 through the needle 9”); a needle shield (6 of Fig. 2A and Fig. 4, see Fig. 2A illustrating how the needle shield surrounds a portion of the needle); and an identifier (3 of Fig. 2A-2B) identifying intended use of the device (see Page 4, lines 3-5 
In the same field of endeavor, Limaye et al. teaches a drug delivery device (“syringe 100” of Fig. 7): comprising a syringe (“barrel 106” of Fig. 7), the syringe comprising: a container (see Fig. 1 illustrating how “barrel 106” comprises a cylindrical wall which serves as a container); a stopper (“stopper 110” of Fig. 1, see Fig. 1 illustrating how “barrel 106” comprises a stopper) contained within the container (see Fig. 1 illustrating how the stopper is contained within the container); at least one identifier (“needle hub 104” of Fig. 7, see [0028], lines 2-4 indicating how the identifier comprises a, “mark 146 is selectively placed on the circumferential surface of the base 124 and/or flange 116 via laser marking”) identifying the liquid medicament (see [0006] and [0032], lines 9-15 indicating how, “the shade of the needle hub, the shade of the barrel, a color mark on the base, and a color mark on the flange may be a visual indicator of the content (e.g., insulin concentration, medication)”), wherein the at least one identifier (146) comprises a marking that is printed by laser marking (see Fig. 7 and see [0028], lines 2-4 indicating how the at least one identifier is a marking that is printed by laser marking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identifier of Huthmacher et al. by providing a marking printed by laser marking for identifying the liquid medicament in the container as taught by Limaye et al. Such a modification corresponds to a design which was already well known in the art prior to the 
Neither Huthmacher et al. nor Limaye et al. teach, however, wherein the drug delivery device comprises a housing comprising an opening extending from an outer surface of the housing to an inner surface of the housing or wherein the at least one identifier is visible through the opening.
Penney et al. teaches a housing (“auto-injector case 20” of Fig. 1A-2) for storing and protecting a syringe (“auto-injector 10” of Fig. 1B), the housing comprising an opening (see Fig. 1A illustrating how the housing comprises an opening formed by “rim 72” at the top of “body 25” when the “lid 21” is in the configuration illustrated in Fig. 1A) extending from an outer surface of the housing (20) to an inner surface of the housing (20, see Fig. 1A illustrating how the opening extends from the outer surface of the housing to the inner surface of the housing), wherein the syringe (10) is visible through the opening of the housing (20, see Fig. 1B illustrating how the syringe is visible through the opening of the housing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Huthmacher et al. in view of Limaye et al. such that the drug delivery device is further provided with the housing taught by Penney et al. Such a modification provides the drug delivery device with a housing comprising an opening extending from an outer surface of the housing to an inner surface of the housing and further provides wherein the identifier of Huthmacher et al. in view of Limaye et al. is visible through the opening. Such a modification would be advantageous because it protects the syringe from accidental damage due to jostling or impact and exposure to light (see [0011] of Penney et al.).
The combination of Huthmacher et al. in view of Limaye et al. and Penney et al. is hereinafter referred to as Huthmacher, Limaye, and Penney.
Regarding claim 18, Huthmacher, Limaye, and Penney teaches the device of claim 17 and Huthmacher et al. further teaches wherein the at least one identifier (3) is arranged on a distal end of 

    PNG
    media_image2.png
    466
    614
    media_image2.png
    Greyscale

Regarding claim 19, 
Regarding claim 20, Huthmacher, Limaye, and Penney teaches the device of claim 19 and Huthmacher et al. further teaches wherein the outer surface (surface, see Examiner’s annotated and cropped Fig. 2A above) of the needle shield (6) comprises a front face (face, see Examiner’s annotated and cropped Fig. 2A above), wherein the hole is arranged on the front face (see Examiner’s annotated and cropped Fig. 2A above illustrating how the hole is arranged on the front, and wherein the at least one identifier (3) is arranged on the front face (see Examiner’s annotated and cropped Fig. 2A above illustrating how the identifier is arranged on the front face).
Regarding claim 21, Huthmacher, Limaye, and Penney teaches the device of claim 19 and further teaches wherein the at least one identifier (3) comprises a printed surface (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the at least one identifier is printed by laser marking and note how, therefore, the combination of Huthmacher, Limaye, and Penney teaches wherein the at least one identifier comprises a printed surface).
Regarding claim 22, Huthmacher, Limaye, and Penney teaches the device of claim 19 and further teaches wherein the at least one identifier (3) comprises a laser marked surface (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the identifier comprises a laser marked surface and note how, therefore, the combination of Huthmacher, Limaye, and Penney teaches wherein the at least one identifier comprises a laser marked surface).

    PNG
    media_image3.png
    534
    902
    media_image3.png
    Greyscale

Regarding claim 23, Huthmacher, Limaye, and Penney teaches the device of claim 19 and Huthmacher et al. further teaches wherein the at least one identifier (3) comprises a pin (pin, see Examiner’s annotated and magnified Fig 2A above) mounted on the needle shield (6, see Examiner’s annotated and magnified Fig 2A above illustrating how pin is mounted on needle shield).
Regarding claim 24, Huthmacher, Limaye, and Penney teaches the device of claim 23 and Huthmacher et al. further teaches wherein the pin (pin, see Examiner’s annotated and magnified Fig 2A above) is mounted in the hole (hole, see Examiner’s annotated and magnified Fig 2A above) of the needle shield (6, see Examiner’s annotated and magnified Fig 2A above illustrating how pin is mounted in hole of needle shield).
Regarding claim 25, Huthmacher, Limaye, and Penney teaches the device of claim 24 and Huthmacher et al. further teaches wherein the pin (pin, see Examiner’s annotated and magnified Fig 2A above) comprises a head (head, see Examiner’s annotated and magnified Fig 2A above) and a protrusion (protrusion, see Examiner’s annotated and magnified Fig 2A above) arranged on the head (head, see 
Regarding claim 26, Huthmacher, Limaye, and Penney teaches the device of claim 17 and further teaches wherein the at least one identifier (3) comprises a marking (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the identifier comprises a laser marked surface that corresponds to a marking and note how, therefore, the combination of Huthmacher, Limaye, and Penney teaches wherein the at least one identifier comprises a marking).
Regarding claim 27, Huthmacher, Limaye, and Penney teaches the drug delivery device of claim 26. Huthmacher et al. does not, however, teach wherein the marking is printed using UV light.
In a separate embodiment Limaye et al. teaches a drug delivery device (“syringe 100” of Fig. 1-3): comprising a syringe (“barrel 106” of Fig. 1-3), the syringe comprising: a container (see Fig. 1 illustrating how “barrel 106” comprises a cylindrical wall which serves as a container); a stopper (“stopper 110” of Fig. 1, see Fig. 1 illustrating how “barrel 106” comprises a stopper) contained within the container (see Fig. 1 illustrating how the stopper is contained within the container); a needle shield (“needle hub 104” of Fig. 1, see Fig. 5 illustrating how “needle hub 104” surrounds and supports a portion of “needle 102” and note how, therefore, “needle hub 104” corresponds to a needle shield); and at least one identifier (“mark 118” of Fig. 1, see [0021], 1-4 indicating how, “mark 118 may be applied to needle hub 104 by applying an ultraviolet (UV) resin to the surface of the needle hub 104 and exposing the needle hub to UV light”) identifying the liquid medicament (see [0006] and [0032], lines 9-15 indicating how, “the shade of the needle hub, the shade of the barrel, a color mark on the base, and a color mark on the flange may be a visual indicator of the content (e.g., insulin concentration, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Huthmacher, Limaye, and Penney such that the marking is printed using UV light as further taught by Limaye et al. Doing so provides a means for applying visual markings to drug delivery devices using a method that was already established and capable of yielding predicable results prior to the effective filing date of the claimed invention. According to Limaye et al., using UV light was a known method of applying visually coded markers as were other suitable methods such as pad printing, dipping, roll printing, laser treating, two-shot molding and so forth (see [0021] of Limaye et al.).
Regarding claim 28, Huthmacher, Limaye, and Penney teaches the drug delivery device of claim 26 and further teaches wherein the marking is printed by laser marking (see [0028], lines 2-4 of Limaye et al. which highlights the teaching of how the marking is printed by laser marking and note how, therefore, the combination of Huthmacher, Limaye, and Penney teaches wherein the marking is printed by laser marking).
Regarding claim 37, 
Regarding claim 38, Huthmacher, Limaye, and Penney teaches the drug delivery device of claim 17 and further teaches wherein an inner diameter of the housing is greater than an outer diameter of the needle shield (see Fig. 1B of Penney et al. illustrating how the inner diameter of the housing is greater than the outer diameter of all components of the syringe in order for the syringe to fit indie the housing and note how, therefore, the inner diameter of the housing of Huthmacher, Limaye, and Penney is greater than the outer diameter of the needle shield).
Regarding claim 39, Huthmacher, Limaye, and Penney teaches the drug delivery device of claim 17 and further teaches wherein the housing encloses both the needle shield and the at least one identifier (see Fig. 1B of Penny et al. illustrating how the housing encloses the entirety of the syringe in order for the syringe to be supported and protected by the housing and note how, therefore, the housing of Huthmacher, Limaye, and Penney encloses both the needle shield and the at least one identifier). 
Regarding claim 41, Huthmacher, Limaye, and Penney teaches the drug delivery device of claim 17 and further teaches wherein a distal tip of a cannula (“cannula 9” of Fig. 2A-2B of Huthmacher et al.) is configured to pass through the opening (see Fig. 1B of Penney et al. and note how the distal tip of the cannula of Huthmacher, Limaye, and Penney must pass through the opening of the housing in order for the syringe to be placed in the housing in the manner taught by Penney et al.). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Huthmacher et al. (WO 2015/113968) in view of Limaye et al. (US 2013/0267904), Penney et al. (US 2002/0050462), and Cerman et al. (US 2013/0345641).
Regarding claim 29, 
In the same field of endeavor, Cerman et al. teaches a drug delivery device (100 of Fig. 1A) comprising: a housing (304 pf Fig. 4B-4C); and a syringe (120/128 of Fig. 1B and Fig 4A-4C) contained in the housing (304). Cerman et al. further teaches the drug delivery device comprising a marking (“bar code 454” of Fig. 7C) and wherein the marking comprises a bar code (see [0166] indicating how the marking comprises a bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marking of Huthmacher, Limaye, and Penney such that it comprises a bar code as taught by Cerman et al. Such a modification would be advantageous because bar codes may be used at different delivery device phases to identify the correct assembly, during manufacturing, by a health care professional or pharmacist before the device is provided to a patient (see [0177], lines 11-14 of Cerman et al.).
Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783